IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0894
                               Filed April 27, 2022


PAM WEATHERLY-MICHEL,
     Plaintiff-Appellee,

vs.

TONY REED,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kurt Stoebe,

Judge.



      Tony Reed appeals the district court’s finding that he breached an oral lease

agreement. AFFIRMED.




      Brandon J. Buck of Moore, McKibben, Goodman & Lorenz, LLP,

Marshalltown, for appellant.

      Joel R. Thronson of Grimes, Buck, Schoell, Beach & Hitchins,

Marshalltown, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

        Tony Reed owned storage units in Marshalltown, Iowa. Pam Weatherly-

Michel rented one of the units and was current on her payments.                In time,

Weatherly-Michel learned that several people removed most of the items in her

unit.

        Weatherly-Michel sued Reed, alleging he breached an oral lease

agreement and breached a duty of care required by his creation of a bailment.

Following a bench trial, the district court determined “there was an oral contract to

rent [Weatherly-Michel’s unit]” and “[t]he critical issue here is did the defendant

direct” a third-party at the scene to remove the items. The court concluded Reed

“breached th[e] agreement by removing and disposing of [Weatherly-Michel’s]

property” and she was entitled to $22,830 in damages.

        On appeal, Reed (1) raises four hearsay-related issues; (2) contends the

district court improperly shifted the burden of proof to him; (3) argues the district

court’s key finding is not supported by substantial evidence; and (4) questions the

amount of the damage award.

I.      Hearsay

        “Hearsay is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.” Iowa R. Evid. 5.801(c). “Hearsay is not admissible unless any of the

following provide otherwise: the Constitution of the State of Iowa; a statute; these

rules of evidence; or an Iowa Supreme Court rule.” Iowa R. Evid. 5.802. Our

review of hearsay rulings is for errors of law. State v. Elliott, 806 N.W.2d 660, 667

(Iowa 2011).
                                          3


       Reed first argues the district court relied on excluded hearsay testimony

from a Marshalltown police officer who came to the scene and spoke to the people

who removed the items. He does not challenge the underlying hearsay ruling, but

the court’s inclusion of claimed inadmissible testimony in its fact findings. The

challenged language is as follows: “[The officer] concluded that the landlord had

told them to clean out the unit” and “the workers removing the plaintiff’s property

. . . told [the officer] they were there to clean out the unit at the direction of the

landlord.”

       The district court sustained an objection to the officer’s proposed testimony

about Reed’s involvement.       But the record contained other evidence of that

involvement. Specifically, a “[c]ommand [l]og” was admitted without objection, and

the log stated, “Subjects were advised by the[ir] landlord to clean out unit G.” We

will not presume the district court relied on the officer’s excluded testimony rather

than the duly admitted evidence. See State v. Quintero-Labrada, No. 19-0544,

2020 WL 6482726, at *3 (Iowa Ct. App. Nov. 4, 2020) (declining to accept the

defendant’s “speculation that the [district court] relied upon” inadmissible

evidence). In any event, if the court relied on the excluded testimony, the reliance

was harmless in light of the duly admitted evidence replicating the excluded

evidence. See State v. Jackson, No. 04-1871, 2006 WL 778709, at *5 (Iowa Ct.

App. Mar. 29, 2006).

       Reed next argues the district court relied on excluded testimony from

Kenneth Williams, who said he was at the scene “to assist Michael Tremaine

remove property.”      The court found Williams’ testimony corroborative of “the

undisputed relationship between [Reed] and Tremaine.”
                                          4


       The district court did indeed sustain an objection to Williams’ testimony that

a friend called him and said he was cleaning out a storage unit. But the court

overruled objections to a question identifying the friend as Tremaine and to a

question identifying Tremaine as Reed’s employee. The district court’s findings

could have flowed from Williams’ duly admitted testimony. Again, we discern no

error in the district court’s findings.

       Third, Reed argues “[t]he court erred in allowing Weatherly-Michel to testify

to out-of-court statements made by unknown third parties.” We question whether

error was preserved because counsel only objected to a preliminary question

calling for a yes/no answer. See Carradus v. Lange, 203 N.W.2d 565, 567–68

(Iowa 1973). We bypass the error preservation concern and proceed to the

question of whether the error, if any, was harmless. See State v. Juste, 939

N.W.2d 664, 677 (Iowa Ct. App. Dec. 18, 2019) (stating that when inadmissible

hearsay is introduced into evidence, “Prejudice is presumed ‘unless the record

affirmatively establishes’ no prejudice resulted” (quoting State v. Sullivan, 679

N.W.2d 19, 29 (Iowa 2004))).

       The disputed testimony related to where and why the property was taken.

With respect to where it was taken, the district court stated, “The Court does not

find the unanswered question of where the rest of the items were taken to be fatal

to the plaintiff’s case.” The court noted “[t]he critical issue” was whether “the

defendant direct[ed] Tremaine to remove the items.”           Accordingly, even if

Weatherly-Michel’s testimony as to where the property was taken should have

been excluded, the error was harmless. As for why the items were taken, the

command log and other duly admitted evidence established that the landlord
                                           5


mistakenly directed the people to empty the wrong unit. Because there was other

evidence in the record on this point, admission of Weatherly-Michel’s testimony

was harmless.

       Reed’s fourth hearsay issue again relates to the officer’s testimony. Reed

argues, “The court erred in allowing [the officer] to testify to out-of-court statements

made by unknown third parties.”         He points to questions about the officer’s

“conversations with the people at the scene” as well as Weatherly-Michel’s

statements. Assuming without deciding the testimony was erroneously admitted,

the evidence duplicated the contents of the command log, Weatherly-Michel’s duly

admitted testimony, and the duly admitted testimony of her son. Accordingly,

admission of the testimony was harmless.

II.    Burden-Shifting

       Reed next argues, “The court improperly shifted the burden of proof from

the plaintiff to the defendant.” He cites the district court’s acceptance of Weatherly-

Michel’s evidence over his and the court’s reference to his inability to disprove her

case with corroborating evidence.

       The challenged references were simply assessments of the parties’

credibility-assessments that were exclusively within the court’s purview.          See

Poller v. Okoboji Classic Cars, LLC, 960 N.W.2d 496, 519 n.3 (Iowa 2021)

(deferring to district court’s credibility findings in a contract case); Tim O’Neill

Chevrolet, Inc. v. Forristall, 551 N.W.2d 611, 614 (Iowa 1996) (“The trier of

fact . . . has the prerogative to determine which evidence is entitled to belief. The

district court has a better opportunity than we do to evaluate the credibility of the
                                         6


witnesses. So we think factual disputes . . . are best resolved by the district

court.”). The court did not erroneously shift the burden of proof.

III.   Substantial Evidence

       Reed argues, “The court’s ruling is not supported by substantial evidence

and [Weatherly-Michel] failed to prove [he] directed the removal of her property by

a preponderance of the evidence.” “Evidence is substantial . . . when a reasonable

mind would accept it as adequate to reach a conclusion.” Falczynski v. Amoco Oil

Co., 533 N.W.2d 226, 230 (Iowa 1995).

       We have already discussed some of the evidence supporting a finding that

Reed directed the removal of Weatherly-Michel’s property from the storage unit.

Substantial evidence supports the court’s finding.

IV.    Damages

       Reed contends, “The court erred in finding Weatherly-Michel adequately

proved her damages.” “There is a recognized distinction between proof of the fact

that damages have been sustained and proof of the amount of those damages.”

State v. Roache, 920 N.W.2d 93, 106 (Iowa 2018) (quoting State v. Watts, 587

N.W.2d 750, 752 (Iowa 1998)). “[I]f the uncertainty lies only in the amount of

damages, recovery may be had if there is proof of reasonable basis from which

the amount may be inferred.” Id.

       The district court stated Weatherly-Michel’s “descriptions of her property”

were “substantiated by excellent photographs”; “her explanation of why the

property was in the storage unit was convincing”; and her “valuations [were] based

upon reasonable replacement values.”          We agree with this assessment.

Weatherly-Michel provided detailed descriptions of her belongings and their
                                         7


values, including “an antique fudge maker for ice cream” and other items in her

kitchen. She noted that she did not “have any pictures of [her] bedroom,” but she

“had furniture taken that was part of [her] bedroom suite,” as well as items stored

in a second bedroom. She described “three . . . book shelves full of movies.” She

provided a list of missing items with a description of each and the replacement

cost. We discern no error in the district court’s acceptance of her testimony.

      The judgment against Reed is affirmed.

      AFFIRMED.